MEMORANDUM OPINION
No. 04-03-00855-CV
IN RE James GREEN
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 10, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	Relator seeks mandamus relief based on the trial court's failure to rule on his motion
requesting an examining trial.  Relator has not provided this court with a sufficient record to show
that the trial court had a ministerial duty to rule on relator's motion.  See Tex. R. App. P. 52.7; see
also Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.--San Antonio 1997, orig.
proceeding) (granting mandamus relief where record showed trial court had ministerial duty to rule).
Accordingly, relator's petition for writ of mandamus is denied.
							PER CURIAM
1.  This proceeding arises out of Cause Nos. NM771142, NM771143, NM771144, NM771145 & NM771146,
styled The State of Texas v. James Green, pending in the 226th Judicial District Court, Bexar County, Texas, the
Honorable Sid L. Harle presiding.